SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Donald L. Corbin, Chief Judge.  Petition for rehearing is denied. We determined on February 8, 1989, that the matter appellants attempted to appeal was not a final appealable order, and we therefore dismissed. The trial court specifically reserved judgment on certain interrelated issues of this litigation. Jurisdiction remains in the trial court for adjudication of those claims. When a final adjudication of all claims has been made, either party may properly perfect an appeal. Our decision does not foreclose an appeal on the issues already adjudicated, because they have not been included in a final appealable order. Petition denied.